DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because some of the hand written numbers are not legible. Furthermore, it appears that reference numeral 12 is desired to be removed (i.e. see fig. 1), but is still present. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. (US 5,186,359) and Latimer (US 5,826,752).
	Regarding claim 1, Brown discloses a dispenser comprising: a single support container 12 comprising at least two inner pockets 242, 244 (see fig. 4), and tap perforations 110 located near a bottom portion of and corresponding to each of the inner pockets 242, 244 (see fig. 3); beverage bags 246, 248 configured for insertion into the inner pockets 242, 244 (see fig. 4), each beverage bag 246, 248 comprising a tap 250, 252 and a shield (flange region adjacent the tap; see figs. 4 and 5); wherein the tap 250, 252 and shield for each beverage bag is configured for being passed through the tap perforation 110 and securely arranged on the outside of the container 12 (see figs. 4 and 5, and col. 8, line 66 – col. 9, line 11). 

	Latimer teaches a beverage dispenser including an inner pocket for insertion of a bag 300 (see fig. 1A), wherein the dispenser further includes a carrying handle 141 (see figs. 1A-3D).
	It would have been obvious to one of ordinary skill in the art to provide the Brown dispenser to include a handle, as taught by Latimer, in order to provide a means for facilitating transportation of the dispenser, aiding in user carrying of the dispenser.
	Regarding claims 2 and 5, Latimer discloses wherein the handle 141 is collapsible (capable of sliding open and closed; see figs. 1A-3D).
	Regarding claims 3 and 6, Latimer discloses sliders for locking the handle 141 in an open position (outer wide portions of handle 141; see figs. 1A and 1B). 
	Regarding claim 4, Brown discloses dividers 172 to separate the beverage bags (see fig. 4). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Geshay (US 6,755,324) and Thomason (US 2012/0324700) show other multi beverage dispensers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT K NICHOLS II whose telephone number is (571)270-5312.  The examiner can normally be reached on Monday-Friday 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.K.N/Examiner, Art Unit 3754                                                                                                                                                                                                        




/Vishal Pancholi/Primary Examiner, Art Unit 3754